Citation Nr: 0721508	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-25 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for recognition of the appellant as a veteran 
for purposes of Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant claims to have service as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of VA Regional 
Office (RO) in Manila, the Republic of the Philippines that 
determined that new and material evidence had not been 
submitted to reopen a claim for recognition of the appellant 
as a veteran for purposes of VA benefits.  

In a January 2004 letter, the appellant requested an informal 
RO hearing.  In a May 2005 letter, he indicated that he had 
participated in informal RO conference in July 2004.  As 
recently as April 2006, the appellant requested a video-
conference hearing before a Member of the Board.  By a May 
2006 letter, the RO notified the appellant of a video-
conference hearing scheduled in July 2006.  In a statement 
received by the RO in May 2006, he stated that he no longer 
wanted a hearing before the Board and asked that his case be 
certified to the Board.  

In July 2005, the Board granted a motion to advance the 
appellant's claim on the Board's docket due under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).  


FINDINGS OF FACT

1.  In a decision dated in November 1996, the Board denied 
the appellant's claim for recognition as a veteran for 
purposes of VA benefits.  

2. The evidence received since the Board's November 1996 
decision which denied the appellant's claim for recognition 
as a veteran for purposes of VA benefits, which was not 
previously of record, and which is not cumulative or 
redundant of other evidence of record, does not raise a 
reasonable possibility of substantiating his claim.  


CONCLUSIONS OF LAW

1.  The November 1996 Board decision that denied entitlement 
to recognition of the appellant as a veteran for purposes of 
VA benefits is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2006).

2. New and material evidence has not been received since the 
Board's November 1996 decision that denied entitlement to 
recognition of the appellant as a veteran for purposes of VA 
benefits; the claim for recognition of the appellant as a 
veteran for purposes of VA benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen a previously disallowed claim, VCAA 
notice must include notice as to the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To the extent necessary under the circumstances of this case, 
VA satisfied the duty to notify by means of a letter dated in 
June 2003.  This letter was provided to the appellant prior 
to the initial adjudication by the RO in July 2003.  The RO 
informed the appellant that the basis for the last final 
denial of his claim was that the U.S. Department of the Army 
had determined that he did not have service qualifying him as 
a veteran.  He was informed of the evidence necessary to 
reopen his claim for compensation benefits, which, in this 
case amounts to evidence to establish qualifying service for 
VA benefits.  He was told that the evidence submitted must be 
evidence not previously considered and that such evidence 
must pertain to military service with the Philippine 
Commonwealth Army, recognized guerrillas, or the New 
Philippine Scouts.  

Notice as to what constituted material evidence was carefully 
tailored to this appellant's petition to reopen as he was 
told that VA had no authority to change or amend service 
department findings, and therefore, he should send evidence 
showing any other names or alternate spellings of names under 
which he served.  From this notice, a reasonable person would 
understand that, because VA was bound by findings of the U.S. 
service department, only findings by the service department 
favorable to the appellant could establish that he had 
qualifying service, and not documents from laypersons or 
departments of other governments containing the same names 
and spellings for which the appellant was determined to have 
no qualifying service.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (the purpose of notice is not 
frustrated where a reasonable person would be expected to 
understand from the notice given, what was necessary to 
substantiate a claim).  

This letter also asked the appellant to send information 
describing additional evidence, or the evidence itself, to 
the RO.  While he was not told that VA would obtain records 
from Federal agencies and request records for him from other 
than Federal agencies, VA's process of requesting 
recertification from the service department, if warranted, is 
a process transparent to the appellant.  As such, notice that 
VA would do so lacks significance in this case.  Additional 
letters were sent to the appellant in January and September 
2004.

The Board recognizes that while the appellant was provided 
notice as to establishing status as a veteran, he was not 
provided notice as to the remaining four elements of the 
underlying claim, that is, existence of a disability, a 
connection between service and the disability, degree of 
disability, and effective date of the disability.  However, 
this defect amounts to harmless error.  Because establishment 
of status as a veteran is a threshold requirement of a 
service connection claim, failure to establish veteran status 
renders moot any argument as to the remaining four elements.  
Thus, having failed to establish status as a veteran, the 
appellant's claim must be denied as a matter of law, and the 
lack of notice as to these elements cannot prejudice this 
appellant.  See Id. (Fed. Cir. 2007) (the purpose of notice 
is not frustrated where the benefit could not be awarded as a 
matter of law). 

Here, only a favorable determination by the service 
department would permit VA to find that the appellant had 
qualifying military service.  VA's duty to assist does not 
extend to providing assistance where there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  38 C.F.R. § 5103A.  In May 1995, VA requested from 
the service department a recertification as to this 
appellant's service from the certification provided by the 
service department in September 1983.  Because the appellant 
has provided only the same information already submitted to 
the service department on two prior occasions, requesting 
another certification could not aid in substantiating the 
appellant's claim.  For the same reason, VA has no duty to 
afford this appellant a VA examination.  Id.  

For the reasons stated above, the Board finds that VA has 
satisfied its duty to assist this appellant and that the 
defects in VCAA notice in this case cannot result in 
prejudice the appellant.  


New and material evidence

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2006).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2006).

In a November 1996 decision, the Board denied the appellant's 
claim for recognition as a veteran for purposes of VA 
benefits because the evidence established that he had no 
qualifying service.  The next communication from the 
appellant was his current claim, received in April 2003, in 
which he continued to assert that he had service with the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
appellant has not submitted new and material evidence to 
reopen his previously disallowed claim.  

Pertinent evidence of record at the time of the last final 
denial by the Board included the following:  September 1983 
and May 1995 U.S. service department verifications that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces; a document 
dated in December 1946 from the Military Police Command Army 
of the Philippines with a heading of SPECIAL ORDERS NUMBER 
275; a document dated in February 1946 From the Luzon Zone 
Military Police Command of the Philippine Army, with a 
heading of SPECIAL ORDERS 34, a certification dated in 
November 1983 from the Republic of the Philippines Ministry 
of National Defense, an affidavit from I.F. dated in October 
1957, ,an affidavit from A.N.S. dated in January 1957, an 
affidavit from S.M. dated in February 1957, an affidavit from 
P.R. dated in July 1957, a memorandum of the officer in 
charge from the 201st CIC Detachment, dated in April 1945, 
and a document addressing the subject of suspected 
collaborationists, from May 1945.

Pertinent evidence received since the November 1996 Board 
decision includes the following:  Form 23, Affidavit for 
Philippine Army Personnel, issued in May 1946, AGNR2 
Certification of the Adjutant General dated in October 1998, 
an affidavit of F.N.V dated in September 1984, and a 
certificate from the Military Police Training School dated in 
July 1945.  

The AGNR2 Certification of the Adjutant General dated in 
October 1998, was issued from the same organization as the 
1983 AGNR2 and contains no new pertinent information, it is 
thus redundant of evidence already of record prior to the 
last final disallowance and is not new evidence.  

The other documents received since the November 1996 Board 
decision constitute new evidence.  However, this evidence is 
not material evidence because it does not raise a reasonable 
possibility of substantiating the appellant's claim.  

38 C.F.R. § 3.156 requires that "new and material evidence 
which is neither cumulative nor redundant, and which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and which raises a reasonable possibility of 
substantiating the claim."  The Court has recently noted 
that the definition of "material" evidence found in 38 
C.F.R. § 3.156 includes that the evidence must raise a 
reasonable possibility of substantiating the claim.  See Kent 
v. Nicholson 20 Vet. App. 1 (2006) (citing . See Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1350-51 (Fed.Cir.2003) as defining "'material evidence' as 
evidence that 'must raise a reasonable possibility of 
substantiating the claim'").  

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  In this case, the 
service department determined in September 1983 and May 1995 
that the appellant had no qualifying service.  None of the 
evidence submitted by the appellant shows that the United 
States service department has since verified that the 
appellant had qualifying service.  The Affidavit for 
Philippine Army Personnel is notarized by what appears to be 
a U.S. military officer but is not a determination of 
qualifying service.  Furthermore, this document was executed 
in 1946, prior to the latest determination by the service 
department that the appellant had no qualifying service.  
Thus, it does not raise a reasonable possibility of 
substantiating his claim.  None of the remaining evidence was 
issued by the U.S. service department and thus does not raise 
a reasonable possibility of substantiating his claim.  

Finally, no document submitted by the appellant shows other 
names used by the appellant or variations in the spelling of 
the names already considered by the service department in the 
findings that the appellant did not have qualifying service.  
Obtaining yet another determination by the service 
department, from the same names already provided, could not 
yield a different result.  

For the reasons stated above the Board finds that the 
appellant has not submitted evidence since the last final 
disallowance that raises a reasonable possibility of 
substantiating his claim.  As new and material evidence has 
not been submitted, his claim to reopen a claim for VA 
benefits must be denied.  


ORDER

As new and material evidence has not been presented, the 
claim for recognition of the appellant as a veteran for 
purposes of entitlement to Department of Veterans Affairs 
(VA) benefits is not reopened.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


